Citation Nr: 1421868	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an eye disability (also claimed as right eye essential blepharospasm).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 10 percent for status post right knee surgery for meniscal tear, right knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974, October 1990 to April 1991, and October 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims. 

Additionally, in rating decisions dated June 2009 and July 2010, the RO granted the Veteran's claims of entitlement to service connection for a left knee disability and a skin disability, respectively.  In view of the foregoing, those service connection issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hypertension, entitlement to an increased disability rating for a right knee disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In an unappealed December 2006 rating decision, the RO declined the reopen the Veteran's previously denied claim of entitlement to service connection for an eye disability. 

2.  Evidence submitted since the December 2006 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying service connection for an eye disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Since the December 2006 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for an eye disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an eye disability (also claimed as right eye essential blepharospasm).  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

VA must notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  With regard to new and material evidence claims, VA must also notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The Veteran was provided with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in October 2008, prior to the initial adjudication of his claim.  Additionally, the October 2008 letter informed the Veteran as to the reason his eye disability claim was previously denied:  "[y]our claim was previously denied because the claimed condition was not incurred in nor aggravated by the service.  Therefore, the evidence you submit must relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claim.  


Duty to assist

Regarding the duty to assist, in a claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  To be clear, VA does not have a duty to provide the Veteran a VA examination and/or an opinion if the claim is not reopened.  See 38 U.S.C. 
§ 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2013).  As discussed above, in this case, the AOJ complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claim.  All identified and available treatment records have been secured.  Since no new and material evidence has been submitted, however, an examination and an opinion are not required.  The duty to assist has been fulfilled.

Service connection for an eye disability

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (201).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

Claim to Reopen

In an April 1992 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an eye disability because the evidence failed to show any eye disability.  The Veteran was informed of the April 1992 rating decision and of his appellate rights by a letter from the RO dated in April 1992.  Although he filed a timely notice of disagreement, he did not file a timely substantive appeal following the issuance of a statement of the case (SOC) in July 1992.  There was also no new and material evidence submitted within one year of the rating decision.  The April 1992 rating decision therefore became final.  

The evidence of record at the time of the 1992 denial included the Veteran's available service treatment records and a VA examination report dated March 1992.  His service treatment records were absent diagnosis of an eye disability.  However, he complained of blurry vision on his April 1991 separation examination.  He also complained of loss of vision during the March 1992 VA examination, but was not diagnosed with any eye disability at that time.      

In a December 2006 rating decision, the RO continued the denial of the Veteran's eye disability claim because the Veteran did not submit new and material evidence.  The RO noted that VA treatment records were reviewed that documented refractive errors of the eye.  However, that condition was considered a congenital or developmental defect which is unrelated to military service and not subject to service connection.  Although the Veteran filed a timely notice of disagreement to the December 2006 rating decision in February 2007, he subsequently withdrew his claim in September 2007.  There was also no new and material evidence submitted within one year of the rating decision.  The December 2006 rating decision therefore became final.  

When the Veteran's claim was denied by the RO in December 2006, the additional pertinent evidence submitted since the April 1992 rating decision included a postservice VA treatment record dated November 2006 documenting assessments of ametropia and blepharospasm of the right eye.  A VA examination dated September 2006 was also of record which documented diagnoses of refractive error, incipient senile cataracts bilateral, and right hemifacial spasm.  

In September 2008, the RO received the Veteran's claim of entitlement to service connection for an eye disability, claimed as right eye essential blepharospasm.  After the RO declined to reopen the Veteran's previously denied claims based upon his failure to submit new and material evidence, this appeal followed.  

The evidence which has been added to the record since the December 2006 rating decision will be discussed in the Board's analysis below.

In essence, the RO denied the Veteran's claims in December 2006 because the evidence failed to show that his eye disability was incurred during military service.  

The unappealed December 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  As explained above, the Veteran's claim for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.       § 3.156 (2013).  

The Board notes that although the RO declined to reopen the Veteran's claim in the December 2006 rating decision, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (noting that before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant).

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for an eye disability, claimed as right eye essential blepharospasm, has not been submitted.  In the present case, the unestablished fact is whether the Veteran's eye disability was incurred during military service.  

The newly added evidence, in pertinent part, consists of VA treatment records from April 2007 to July 2010 as well as a VA examination report dated June 2010 and the Veteran's statements.  

The VA medical records indicate treatment for the Veteran's eyes and diagnoses of blepharospasm and hemifacial spasm.  See, e.g., a VA treatment record dated April 2007.  The June 2010 VA examination report documents diagnoses of refractive error, incipient senile cataracts bilateral, right hemifacial spasm, and mild dry eyes.    While these medical records are undoubtedly new, as they were not of record at the time of the December 2006 rating decision, these records essentially replicate the medical evidence which was of record at the time of the December 2006 rating decision, namely that the Veteran has a current eye disability.  See, e.g., the September 2006 VA examination report.  Such evidence is not new and material, since the existence of the disability was known in December 2006.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (stating that medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  These records do not establish or suggest that the Veteran's eye disability was incurred in military service.  There is no competent medical evidence which has been added to the record subsequent to the December 2006 RO denial which suggests that the Veteran's current eye disability is related to his military service.    

The Board notes the Veteran's recent statements concerning impaired vision.  See, e.g., the June 2010 VA examination report.  However, his history of impaired vision was of record at the time of the prior denial.  See, e.g., the September 2006 VA examination report.  Accordingly, this information is cumulative of information that was before the adjudicator at the time of the prior decision.  
  
Furthermore, with regard to recent statements from the Veteran that he has an eye disability that is related to his military service, such evidence is cumulative and redundant of similar statements made prior to the December 2006 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, while the Veteran is entirely competent to report his symptoms both current and past, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current eye disability.  Such opinion requires specific medical training in the field of eye disabilities and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of eye disabilities to render medical opinions, the Board must find that his contention with regard to a nexus between his eye disability and military service for the purpose of reopening his previously denied claim to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of reopening his previously denied claim are not competent evidence of a nexus.
 
In short, there is no competent evidence of a relationship between the Veteran's eye disability and his military service.    

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically indicating that his eye disability is related to his military service.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (finding that it is a claimant's responsibility to submit evidence in support of his claim).

In summary, the element which was missing at the time of the December 2006 denial of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claim of entitlement to service connection for an eye disability (also claimed as right eye essential blepharospasm) may not be reopened.  The benefit sought on appeal remains denied.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for an eye disability (also claimed as right eye essential blepharospasm).  The benefit sought on appeal remains denied.


REMAND

Service connection for hypertension

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnoses of hypertension.  See, e.g., a VA treatment record dated April 2007.  

The Veteran's service treatment records are absent complaints of or treatment specifically for hypertension.  However, a blood pressure reading of 157/100 was noted in a November 2005 service treatment record, indicating symptoms consistent with hypertension.  Furthermore, the Veteran has indicated that he has had high blood pressure since service.  Notably, a postservice treatment record dated May 2006 notes a blood pressure reading of 120/90.

On this evidence, the Board finds that there is evidence of a current disability, symptoms consistent with an in-service disease, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current hypertension and his service is warranted. 

Higher evaluation for right eye disability

The Veteran was last afforded a VA examination in November 2012 as to his service-connected right knee disability.  Furthermore, in the December 2013 Informal Hearing Presentation (IHP), the Veteran's representative contended that the Veteran's right knee disability has since increased in severity.  The Board notes that the Veteran's representative erroneously noted that the Veteran's VA examination occurred in November 2010.  However, it appears that the Veteran's representative intended to cite the November 2012 VA examination.  In any event, the Veteran's representative indicated, in part, that since the most recent VA examination, the Veteran now has swelling and locking.  These were symptoms that the Veteran had previously (in the November 2012 examination) denied.  Therefore, based on the lay evidence of worsening symptoms, a new examination is warranted.

TDIU

In the December 2013 IHP, the Veteran reported that he is severely limited in the type of work he can perform as a result of his service-connected disabilities.  The Veteran is also currently retired.  See the November 2012 VA examination.  The Board therefore finds that the issue of a total disability rating for compensation based on individual unemployability (TDIU) has arguably been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Accordingly, the matter should be remanded to the AOJ for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

3. Thereafter, schedule the Veteran for a VA examination for his service-connected status post right knee surgery for meniscal tear, right knee.  The claims file, and any pertinent records contained in the Virtual VA eFolder and VBMS, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right knee disability as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right knee disability that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also provide information as to the functional impairment that is caused solely by the Veteran's service-connected disabilities.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The claims file, and any pertinent records contained in the Virtual VA eFolder and VBMS, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

Based on the review and the physical examination, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is related to his active military service, to include a blood pressure reading of 157/100 in November 2005.

The examiner is asked to provide the underlying reasons for any opinion expressed and must address the Veteran's contention regarding a continuity of symptoms following discharge from service as well as the May 2006 treatment record documenting a blood pressure reading of 120/90.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


